BRETT, Presiding Judge.
Plaintiff in error, Jerry Lee Johnson, defendant below, was charged by information in the County Court of Seminole County, Oklahoma with the offense of operating a motor vehicle without a driver’s license, said offense being allegedly committed on or about June 30, 1956. A jury was waived, a motion to quash interposed and overruled, a demurrer filed and overruled, and defendant stipulated to the truth of the facts alleged in the information. The defendant was found guilty by the trial court and sentenced to pay a fine of $25 and costs. Judgment and sentence *979were entered accordingly, from which this appeal has been perfected.
This case is a companion case to the one styled Johnson v. State of Oklahoma, 321 P.2d 976. For the reasons stated therein, the judgment and sentence is affirmed.
POWELL and NIX, JJ., concur.